 1                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
 2
                                                                Mar 12, 2020
 3                                                                  SEAN F. MCAVOY, CLERK




 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                  NO: 1:17-CV-3217-RMP
 8                             Plaintiff,
                                                  ORDER OF SALE
 9          v.

10    ELSA LETICIA TORRES,

11                             Defendant.

12

13         On November 22, 2019, the Court entered its judgment in favor of the

14   United States of America against Defendant Elsa Leticia Torres. ECF Nos. 28 and

15   29. The Court further ordered that “[a]fter the 10-day automatic stay of

16   proceedings to enforce a judgment, Plaintiff may present a motion for an order of

17   sale.” ECF No. 28 at p. 3. More than 10 days has passed since the entry of

18   Judgment in this matter. Accordingly, the United States now presents this Order of

19   Foreclosure Sale and to Vacate in accordance with the Court’s prior order.

20         Accordingly, IT IS HEREBY ORDERED that the United States’ Motion

21   for an Order of Foreclosure Sale and to Vacate, ECF No. 31, is GRANTED. The


     ORDER OF SALE ~ 1
 1   United States Marshal for the Eastern District of Washington, or his representative

 2   (collectively, “Marshal”), is directed, in accordance with the judgment rendered in

 3   the above-entitled cause, to sell the property situated in Yakima County,

 4   Washington, more particularly described as follows:

 5                REAL PROPERTY
                        Tract B of Short Plat recorded in Book M of Short
 6
                        Plats, page 42, as recorded under Auditor’s File No.
                        2485900, records of Yakima County, Washington;
 7
                        EXCEPT that portion thereof described as follows:
                        Beginning at the Northeast corner of Tract A of said
 8
                        Short Plat; Thence 89°57’58” East, parallel to the
                        South line of said Tract B, 113.96 feet Thence South
 9
                        0°10’43” East, parallel to the East line of said Tract B,
                        86.25 feet; Thence North 89°57’58” West, 11.23 feet,
10
                        to the Southeast corner of Tract A; Thence North
                        2°19’30” West, 86.32 feet to the point of beginning.
11
                        AND EXCEPT that portion of Tract B lying North of
                        the Roza Irrigation Canal District Canal.
12
                        Postal Address: 3273 Roza Drive, Yakima County,
13
                        Washington, 98953, Tax No. 201112-41402
14
     (hereinafter collectively the “Property”).
15         You are commanded to provide notice of this Order to Defendant, and any

16   other resident of the Property by hand delivery or by leaving it in a prominent

17   location on the Property. You are further commanded to make return hereon, with

18   your doings thereon indicated, within sixty (60) days after this date.

19         1.     The terms of the Order of Sale shall be as follows:

20                a.    The United States Marshal for the Eastern District of

21                Washington or his representative will be authorized and directed


     ORDER OF SALE ~ 2
 1            under 28 U.S.C. §§ 2001 and 2002 to offer for public sale and to sell

 2            the Property.

 3            b.    The Marshal or his representative is authorized to have free

 4            access to the Property and to take all actions necessary to preserve the

 5            Property, including, but not limited to, retaining a locksmith or other

 6            person to change or install locks or other security devices on any part

 7            of the property, until the deed to the Property is delivered to the

 8            ultimate purchaser.

 9            c.    The sale of the real property and personal property shall be free

10            and clear any right, title, or interest of Defendant Elsa Leticia Torres,

11            except to the extent that Defendant has a right of redemption under

12            RCW § 6.23 or excess funds under RCW § 6.21. The redemption

13            period shall be 12 months.

14            d.    The sale shall be subject to building lines, if established; all

15            laws, ordinances, and governmental regulations (including building

16            and zoning ordinances) affecting the real and personal property; and

17            easements and restrictions of record, if any.

18            e.    The Sale shall be held at the courthouse of the county in which

19            the real property is located, on the real property’s premises, or at any

20            other place in accordance with the provisions of 28 U.S.C. §§ 2001

21            and 2002, and shall be announced in the Notice of Sale. The date and


     ORDER OF SALE ~ 3
 1            time for sale are to be announced by the United States Marshal, or

 2            his/her representative, in the Notice of Sale.

 3            f.    The date and time for sale are to be announced by the United

 4            States Marshal, his/her representative in the Notice of Sale.

 5            g.    The Notice of Sale shall be published once a week for at least

 6            four consecutive weeks before the sale in at least one newspaper

 7            regularly issued and of general circulation in Yakima County, and, at

 8            the discretion of the Marshal or his/her representative, by any other

 9            notice deemed appropriate. The notice shall contain a description of

10            the real property and personal property; the time, date, and location of

11            the sale as determined by the United States Marshal or his/her

12            representative; the minimum bid as determined by the Unites States;

13            and the terms and conditions of sale listed in subparagraphs i-o below.

14            h.    The minimum bid for the Real Property will be set by the

15            United States. If the minimum bid is not met or exceeded, the

16            Marshal or his/her representative, with concurrence of the United

17            States, may without further permission of this Court, and under the

18            terms and conditions in this order of sale, hold a new public sale, if

19            necessary, and reduce the minimum bid as set by the United States, or

20            sell to the highest bidder.

21


     ORDER OF SALE ~ 4
 1            i.    The successful bidder for the real property shall be required to

 2            deposit at the time of the sale with the Marshal, or his/her

 3            representative, a minimum of ten percent (10%) of the bid, with the

 4            deposit to be made by certified or cashier’s check payable to the

 5            United States District Court for the Eastern District of Washington, or

 6            cash. Before being permitted to bid at the sale, bidders shall display

 7            to the Marshal, or his/her representative, proof that they are able to

 8            comply with this requirement. No bids will be received from any

 9            person(s) who have not presented proof that, if they are the successful

10            bidder(s), they can make the deposit required by this order of sale.

11            j.    The balance of the purchase price for the real property is to be

12            paid to the United States Marshal within twenty (20) days after the

13            date the bid is accepted, by a certified or cashier’s check payable to

14            the United States District Court for the Eastern District of

15            Washington. If the bidder fails to fulfill this requirement, the deposit

16            shall be forfeited and shall be applied to cover the expenses of the

17            sale, including commissions due under 28 U.S.C. § 1921(c), with any

18            amount remaining to be applied to the Judgment at issue herein. The

19            real property shall again be offered for sale under the terms and

20            conditions of this order of sale, or, in the alternative, sold to the

21            second highest bidder if consented to by the United States.


     ORDER OF SALE ~ 5
 1            k.      The sale of the real property shall be subject to confirmation by

 2            this Court. The Marshal shall file a report of sale with the Court,

 3            together with a proposed order of confirmation of sale and proposed

 4            deed, within thirty (30) days from the date of receipt of the balance of

 5            the purchase price.

 6            l.      On confirmation of the sale, the Marshal shall execute and

 7            deliver a deed of judicial sale conveying the real property to the

 8            purchaser.

 9            m.      On confirmation of the sale, all interests in, liens against, or

10            claims to, the real property and appurtenances that are held or asserted

11            by all parties to this action are discharged and extinguished, except to

12            the extent that such Defendant has rights of redemption under RCW §

13            6.23.

14            n.      On confirmation of the sale, the recorder of deeds, Yakima

15            County, Washington, shall cause transfer of the real property and

16            appurtenances to be reflected upon that county’s register of title.

17            o.      The sale shall be “as is” without warranty of any kind.

18       2.   Order to Vacate Property.

19            a.      Until the real property and personal property is sold, all

20            Defendants shall take all reasonable steps necessary to preserve the

21            real and personal property (including all buildings, improvements,


     ORDER OF SALE ~ 6
 1            fixtures and appurtenances on the real property) in their current

 2            condition including, without limitations, maintaining a fire and

 3            casualty insurance policy. They shall neither commit waste against

 4            the real property nor cause nor permit anyone else to do so. They

 5            shall neither do anything that tends to reduce the value or

 6            marketability of the real or personal property nor cause nor permit

 7            anyone else to do so. They shall not record any instruments, publish

 8            any notice, or take any other action (such as running newspaper

 9            advertisements or posting signs) that may directly or indirectly tend to

10            adversely affect the value of the real property or that may tend to deter

11            or discourage potential bidders from participating in the public

12            auction, nor shall they cause or permit anyone else to do so.

13            b.     All persons occupying the real property shall leave and vacate

14            the real property permanently within ten (10) days of the date of this

15            Order, each taking with them his or her personal property (but leaving

16            all improvements, buildings, fixtures, and appurtenances to the real

17            property). If any person fails or refuses to leave and vacate the

18            property by the time specified in this Order, the United States

19            Marshal’s Office is authorized to take whatever action it deems

20            appropriate to remove such person from the premises. Specifically,

21            the United States Marshal (or his/her designee) is authorized and


     ORDER OF SALE ~ 7
 1            directed to take all reasonable actions necessary to enter the real

 2            property at any time of the day or night and evict and eject all

 3            unauthorized persons located there, including Defendants, or any

 4            other occupants. To accomplish this and to otherwise enforce this

 5            Order, the United States Marshal (or his/her designee) shall be

 6            authorized to enter the real property and any and all structures and

 7            vehicles located thereon, and to use force as reasonably necessary.

 8            When the United States Marshal concludes that all unauthorized

 9            persons have vacated, or been evicted from the property, he/she shall

10            relinquish possession and custody of the property to the United States,

11            or more specifically the FSA, or its designee. No person shall be

12            permitted to return to the property and/or remain thereon without the

13            express written authorization by the United States Marshal and/or the

14            FSA, and/or the United States Department of Justice, or their

15            respective representatives and/or designees. Unauthorized persons

16            who re-enter the real property during the time this order is in effect

17            may be ejected by the United States Marshal without further order of

18            the Court.

19   //

20   //

21   //


     ORDER OF SALE ~ 8
 1            c.      If any person fails or refuses to remove his or her personal

 2            property from the real property by the time specified herein, the

 3            personal property remaining on the real property thereafter is deemed

 4            forfeited and abandoned, and the United States Marshal’s Office is

 5            authorized to remove it and to dispose of it in any manner it deems

 6            appropriate, including sale, in which case the proceeds of the sale are

 7            to be applied first to the expenses of sale and the balance to be paid

 8            into the Court for further distribution.

 9       3.   Distribution of Proceeds.

10            a.      The proceeds arising from sale are to be paid to the Clerk of

11            this Court and applied as far as they shall be sufficient to the

12            following items, in the order specified:

13                 1. To the United States for the costs of the sale, including the costs

14                    and commissions of the United States Marshal and any

15                    professional auctioneer if retained and the costs of advertising,

16                    selling, and conveying the property incurred by the Government.

17                 2. To the United States to be applied to the Judgment plus all

18                    interest and costs due and owing thereon.

19                 3. Any balance remaining after the above payments shall be held by

20                    the Clerk’s Registry only to be disbursed whoever may be

21                    lawfully entitled to such funds by further order of the Court.


     ORDER OF SALE ~ 9
 1         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 2   Order and provide copies to counsel, U.S. Marshal, and Finance Specialist Sheila

 3   Parpolia.

 4         DATED March 12, 2020.
                                               s/ Rosanna Malouf Peterson
 5                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF SALE ~ 10
